DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0096378 (Kigure) in view of U.S. Patent Application Publication 2009/0031809 (Lin) and U.S. Patent Application Publication 2020/0156930 (Classen et al.).
With regards to claim 1, Kigure discloses a physical quantity detection element comprising, as illustrated in Figures 1-14, a MEMS device 1; a mobile mass 20 having an area in a plane and a thickness in a direction perpendicular to the plane such that the mobile mass being tiltable about a rotation axis CL2 extending parallel to the plane and thereby forming a first mass portion 20a and a second mass portion 20b arranged on opposite sides of the rotation axis; the first and the second mass portions 20a,20b having a first centroid and a second centroid G1,G2, respectively; the first and second centroids G1,G2 being arranged at first and second distances r1,r2 (note: r1 corresponds to claimed b1; r2 corresponds to the claimed b2; Figure 3A) respectively, from the rotation axis such that the first distance r1 is different from the second distance r2 (paragraph [0065]; as observed in Figure 3A); a plurality of first through openings 26,27 (Figures 1,6) in the first mass portion such that the plurality of first through openings and the first mass portion have a first total perimeter (note: a person would and is capable to measure and determine the values for this first total perimeter p1) in the plane; a plurality of second through openings 26 (Figures 1,6) in the second mass portion such that the plurality of second through openings and the second mass portion have a second total perimeter (note: a person would and is capable to measure and determine the values for this second total perimeter p2) in the plane such that the second total perimeter p2 being different from the first total perimeter p1 (as observed in Figures 1,6, the first total perimeter p1 is the perimeter for the first mass portion 20a along with the perimeter of the thirteen through openings 26,27 while the total second perimeter p2 is the perimeter for the second mass portion 20b along with the nine through openings 26; hence, p1 is different from p2).  (See, paragraphs [0047] to [0114]).
The only differences between the prior art and the claimed invention are Kigure does not explicitly disclose a size of each of the plurality of second through openings are less than a size of each of the plurality of first through openings; and explicitly specify to satisfy the equation p1 x b1 = p2 x b2 such that offsets caused by radiometric effects are reduced.
First of all, Lin discloses a MEMS accelerometer comprising, as illustrated in Figures 1-9, an accelerometer 60 comprising a mobile mass 66 having an area in a plane (e.g. xy-plane) and a thickness in a direction (e.g. z-axis direction) perpendicular to the plane (as observed in Figures 3,4); the mobile mass 66 being tiltable about a rotation axis 70 extending parallel to the plane and thereby forming a first mass portion 88 and a second mass portion 86 arranged on opposite sides of the rotation axis (paragraph [0021]; as observed in Figure 3); a plurality of first through openings 106 in the first mass portion 88 such that the plurality of first through openings and the first mass portion have a first total perimeter p1 in the plane; a plurality of second through openings 102 in the second mass portion 86 such that the plurality of second through openings and the second mass portion have a second total perimeter p2; a size of each of the plurality of second through openings are less than a size of each of the plurality of first through openings (paragraphs [0023] to [0025]; as observed in Figure 3); the second total perimeter p2 being different from the first total perimeter p1 (paragraphs [0030]).  (See, paragraphs [0018] to [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the concept of having a size of each of the plurality of second through openings are less than a size of each of the plurality of first through openings as suggested by Lin to the system of Kigure to create an imbalance of mass of the mobile mass to tilt and rotate with respect to the rotational axis.  And, the different sizes for the apertures provide optimizing the damping effect of the air when the mobile mass tilts and rotates about the rotational axis.  (See, paragraphs [0024],[0025],[0030] of Lin).  At the same time, it should be noted that Kigure does disclose in paragraph [0071] and as illustrated in Figure 6, the concept of the first and second through openings having different shapes from each other.
Second of all, Classen et al. discloses a micromechanical component comprising, as illustrated in Figures 1-11, a MEMS device 1; a mobile mass W having an area in a plane and a thickness in a direction perpendicular to the plane such that the mobile mass being tiltable about a rotation axis 33 extending parallel to the plane and thereby forming a first mass portion (e.g. right-hand portion of mass W in Figure 1) and a second mass portion (e.g. left-hand portion of mass W in Figure 1) arranged on opposite sides of the rotation axis; the first and the second mass portions having a first centroid and a second centroid respectively such that the first and second centroids G1,G2 being arranged at first and second distances (e.g. not disclosed first and second distances but a person would be able to determine/measure G1,G2) respectively, from the rotation axis such that the first distance is different from the second distance (e.g. the distances would be different since the right-hand portion mass is longer than the left-hand portion mass in Figure 1); a plurality of first through openings (e.g. not illustrated but as disclosed in paragraph [0057] the holes are not shown in the figures for sake of simplicity) in the first mass portion such that the plurality of first through openings and the first mass portion have a first total perimeter (note: a person would and is capable to measure and determine the values for this first total perimeter p1) in the plane; a plurality of second through openings (e.g. not illustrated but as disclosed in paragraph [0057] the holes are not shown in the figures for sake of simplicity) in the second mass portion such that the plurality of second through openings and the second mass portion have a second total perimeter (note: a person would and is capable to measure and determine the values for this second total perimeter p2) in the plane such that to minimize and compensate offsets caused by radiometric effects (e.g. parasitic forces/torques) are reduced by modifying and changing the dimension of the mass portion (paragraphs [0010],[0026]-[0027],[0046]-[0048],[0051],[0057]).  (See, paragraphs [0042] to [0079]).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of adjusting and modifying the sizes and dimensions of the first through openings and/or the second through openings and/or the number of the first and second through openings as suggested by Kigure in paragraphs [0074], [0075], [0076], [0079],[0083], along with the modification of Lin and the teaching concept of Classen et al. such that offsets caused by radiometric effects are reduced by modifying and changing the dimension of the mass portion, to change the perimeter of the first through opening for the first total perimeter p1 and/or to change the perimeter of the second through openings for the second total perimeter p2 based on optimization and choice possibilities to satisfy the equation p1 x b1 = p2 x b2 where b1 (e.g. denoted as r1 in Figure 3A of Kigure) and b2 (e.g. denoted as r2 in Figure 3A of Kigure) are known and fixed parameters as indicated in paragraph [0065] of Kigure to improve sensitivity for detecting physical quantity, like acceleration, of the physical quantity detection element without departing from the scope of the invention.  (See, paragraphs [0074],[0075],[0076],[0079],[0083] of Kigure).
With regards to claim 2, Kigure further discloses the MEMS device 1 is at least one of an accelerometer or a gyroscope.  (See, paragraph [0049]).
With regards to claim 3, Kigure further discloses the mobile mass 20 forms part of a Z-axis accelerometer.  (See, paragraphs [0049],[0050]).
With regards to claim 4, Kigure further discloses the mobile mass 20 is made from a monolithic semiconductor body.  (See, paragraph [0056]).
With regards to claim 5, Kigure further discloses the mobile mass 20 has a uniform thickness.  (See, paragraph [0056]).
With regards to claim 6, Kigure further discloses a quantity of the plurality of second through openings 26 is different from a quantity of the plurality of first through openings 27.  (See, as observed in Figure 1; paragraph [0074]).
With regards to claim 7, Kigure further discloses a shape of the plurality of second through openings 26 is different from a shape of the plurality of first through openings 26.  (See, paragraph [0074]).
With regards to claim 8, Kigure discloses a physical quantity detection element comprising, as illustrated in Figures 1-14, an electronic apparatus 1100,1200,1300,1500; a MEMS device 1; a mobile mass 20 having an area in a plane and a thickness in a direction perpendicular to the plane such that the mobile mass being tiltable about a rotation axis CL2 extending parallel to the plane and thereby forming a first mass portion 20a and a second mass portion 20b arranged on opposite sides of the rotation axis; the first and the second mass portions 20a,20b having a first centroid G1 and a second centroid G2, respectively; the first and second centroids G1,G2 being arranged at a first distance r1 (note: r1 corresponds to claimed b1; Figure 3A) and a second distance r2 (note: r2 corresponds to the claimed b2; Figure 3A), respectively, from the rotation axis such that the first distance r1 being different from the second distance r2 (paragraph [0065]; as observed in Figure 3A); a plurality of first through openings 26,27 in the first mass portion such that the plurality of first through openings and the first mass portion have a first total perimeter p1 (note: one would and is capable to measure the values for this first total perimeter p1) in the plane; a plurality of second through openings 26 in the second mass portion such that the plurality second through openings and the second mass portion have a second total perimeter p2 (note: one would and is capable to measure the values for this second total perimeter p1) in the plane such that the second total perimeter p2 being different from the first total perimeter p1 (as observed in Figure 1, the first total perimeter p1 is the perimeter for the first mass portion 20a along with the perimeter of the 13 through openings 26,27 while the total second perimeter p2 is the perimeter for the second mass portion 20b along with the 9 through openings 26; hence, p1 is different from p2); an application specific integrated circuit 130 (e.g. IC chip) coupled to the MEMS device; a processing unit (e.g. processor in the laptop) coupled to the application specific integrated circuit; an interface (e.g. a keyboard in the laptop) coupled to the processing unit; a storage device 1308 (e.g. memory) coupled to the processing unit.  (See, paragraphs [0047] to [0114]).
The only difference between the prior art and the claimed invention is Kigure does not explicitly specify to satisfy the equation p1 x b1 = p2 x b2 such that offsets caused by radiometric effects are reduced.
Classen et al. discloses a micromechanical component comprising, as illustrated in Figures 1-11, a MEMS device 1; a mobile mass W having an area in a plane and a thickness in a direction perpendicular to the plane such that the mobile mass being tiltable about a rotation axis 33 extending parallel to the plane and thereby forming a first mass portion (e.g. right-hand portion of mass W in Figure 1) and a second mass portion (e.g. left-hand portion of mass W in Figure 1) arranged on opposite sides of the rotation axis; the first and the second mass portions having a first centroid and a second centroid respectively such that the first and second centroids G1,G2 being arranged at first and second distances (e.g. not disclosed first and second distances but a person would be able to determine/measure G1,G2) respectively, from the rotation axis such that the first distance is different from the second distance (e.g. the distances would be different since the right-hand portion mass is longer than the left-hand portion mass in Figure 1); a plurality of first through openings (e.g. not illustrated but as disclosed in paragraph [0057] the holes are not shown in the figures for sake of simplicity) in the first mass portion such that the plurality of first through openings and the first mass portion have a first total perimeter (note: a person would and is capable to measure and determine the values for this first total perimeter p1) in the plane; a plurality of second through openings (e.g. not illustrated but as disclosed in paragraph [0057] the holes are not shown in the figures for sake of simplicity) in the second mass portion such that the plurality of second through openings and the second mass portion have a second total perimeter (note: a person would and is capable to measure and determine the values for this second total perimeter p2) in the plane such that to minimize and compensate offsets caused by radiometric effects (e.g. parasitic forces/torques) are reduced by modifying and changing the dimension of the mass portion (paragraphs [0010],[0026]-[0027],[0046]-[0048],[0051],[0057]).  (See, paragraphs [0042] to [0079]).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of adjusting and modifying the sizes and dimensions of the first through openings and/or the second through openings and/or the number of the first and second through openings as suggested by Kigure in paragraphs [0074], [0075], [0076], [0079],[0083], along with the teaching concept of Classen et al. such that offsets caused by radiometric effects are reduced by modifying and changing the dimension of the mass portion, to change the perimeter of the first through opening for the first total perimeter p1 and/or to change the perimeter of the second through openings for the second total perimeter p2 based on optimization and choice possibilities to satisfy the equation p1 x b1 = p2 x b2 where b1 (e.g. denoted as r1 in Figure 3A of Kigure) and b2 (e.g. denoted as r2 in Figure 3A of Kigure) are known and fixed parameters as indicated in paragraph [0065] of Kigure to improve sensitivity for detecting physical quantity, like acceleration, of the physical quantity detection element without departing from the scope of the invention.  (See, paragraphs [0074],[0075],[0076],[0079],[0083] of Kigure).
With regards to claim 9, Kigure further discloses the electronic device 1100,1200,1300, 1500 is at least one of: an inertial navigation system, an automotive system, a personal digital assistant, a laptop, a mobile phone, a wearable device, a smartwatch, a digital audio player, a photographic camera or a video camera.  (See, paragraphs [0108] to [0114]; as observed in Figures 11-14).
With regards to claim 10, Kigure further discloses the mobile mass 20 is made from a monolithic semiconductor body.  (See, paragraph [0056]).
With regards to claim 11, Kigure further discloses the MEMS device 1 is at least one of an accelerometer or a gyroscope.  (See, paragraph [0049]).
With regards to claim 12, Kigure further discloses a quantity of the plurality of second through openings 26 is different from a quantity of the plurality of first through openings 27.  (See, as observed in Figure 1; paragraph [0074]).
With regards to claim 13, Kigure further discloses a shape of the plurality of second through openings 26 is different from a shape of the plurality of first through openings 26.  (See, paragraph [0074]).
With regards to claim 14, Kigure discloses a physical quantity detection element comprising, as illustrated in Figures 1-14, a MEMS device 1; a substrate 10; a first electrode 11 and a second electrode 12 coupled to the substrate; a pillar 14 having a first end and a second end such that the first end is coupled to the substrate between the first and second electrodes; a mobile mass 20 tiltably coupled to a second end of the pillar; the mobile mass 20 including an area in a plane and a thickness in a direction perpendicular to the plane such that the mobile mass being tiltable about a rotation axis CL2 extending parallel to the plane and thereby forming a first mass portion 20a and a second mass portion 20b arranged on opposite sides of the rotation axis, the first and the second mass portions 20a,20b having a first centroid G1 and a second centroid G2, respectively; the first and second centroids G1,G2 being arranged at a first distance r1 (note: r1 corresponds to claimed b1) and a second distance r2 (note: r2 corresponds to claimed b1), respectively, from the rotation axis such that the first distance r1 is different from the second distance r2 (paragraph [0065]; as observed in Figure 3A); a plurality of first through openings 26,27 in the first mass portion such that the plurality of first through openings and the first mass portion have a first total perimeter p1 (note: one would and is capable to measure the values for this first total perimeter p1) in the plane; a plurality of second through openings 26 in the second mass portion such that the plurality of second through openings and the second mass portion have a second total perimeter p2 (note: one would and is capable to measure the values for this first total perimeter p1) in the plane such that the second total perimeter p2 is different from the first total perimeter p1 (as observed in Figure 1, the first total perimeter p1 is the perimeter for the first mass portion 20a along with the perimeter of the 13 through openings 26,27 while the total second perimeter p2 is the perimeter for the second mass portion 20b along with the 9 through openings 26; hence, p1 is different from p2).  (See, paragraphs [0047] to [0114]).
The only differences between the prior art and the claimed invention are Kigure does not explicitly disclose a size of each of the plurality of second through openings are less than a size of each of the plurality of first through openings; and explicitly specify to satisfy the equation p1 x b1 = p2 x b2 such that offsets caused by radiometric effects are reduced.
First of all, Lin discloses a MEMS accelerometer comprising, as illustrated in Figures 1-9, an accelerometer 60 comprising a mobile mass 66 having an area in a plane (e.g. xy-plane) and a thickness in a direction (e.g. z-axis direction) perpendicular to the plane (as observed in Figures 3,4); the mobile mass 66 being tiltable about a rotation axis 70 extending parallel to the plane and thereby forming a first mass portion 88 and a second mass portion 86 arranged on opposite sides of the rotation axis (paragraph [0021]; as observed in Figure 3); a plurality of first through openings 106 in the first mass portion 88 such that the plurality of first through openings and the first mass portion have a first total perimeter p1 in the plane; a plurality of second through openings 102 in the second mass portion 86 such that the plurality of second through openings and the second mass portion have a second total perimeter p2; a size of each of the plurality of second through openings are less than a size of each of the plurality of first through openings (paragraphs [0023] to [0025]; as observed in Figure 3); the second total perimeter p2 being different from the first total perimeter p1 (paragraphs [0030]).  (See, paragraphs [0018] to [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the concept of having a size of each of the plurality of second through openings are less than a size of each of the plurality of first through openings as suggested by Lin to the system of Kigure to create an imbalance of mass of the mobile mass to tilt and rotate with respect to the rotational axis.  And, the different sizes for the apertures provide optimizing the damping effect of the air when the mobile mass tilts and rotates about the rotational axis.  (See, paragraphs [0024],[0025],[0030] of Lin).  At the same time, it should be noted that Kigure does disclose in paragraph [0071] and as illustrated in Figure 6, the concept of the first and second through openings having different shapes from each other.
Second of all, Classen et al. discloses a micromechanical component comprising, as illustrated in Figures 1-11, a MEMS device 1; a mobile mass W having an area in a plane and a thickness in a direction perpendicular to the plane such that the mobile mass being tiltable about a rotation axis 33 extending parallel to the plane and thereby forming a first mass portion (e.g. right-hand portion of mass W in Figure 1) and a second mass portion (e.g. left-hand portion of mass W in Figure 1) arranged on opposite sides of the rotation axis; the first and the second mass portions having a first centroid and a second centroid respectively such that the first and second centroids G1,G2 being arranged at first and second distances (e.g. not disclosed first and second distances but a person would be able to determine/measure G1,G2) respectively, from the rotation axis such that the first distance is different from the second distance (e.g. the distances would be different since the right-hand portion mass is longer than the left-hand portion mass in Figure 1); a plurality of first through openings (e.g. not illustrated but as disclosed in paragraph [0057] the holes are not shown in the figures for sake of simplicity) in the first mass portion such that the plurality of first through openings and the first mass portion have a first total perimeter (note: a person would and is capable to measure and determine the values for this first total perimeter p1) in the plane; a plurality of second through openings (e.g. not illustrated but as disclosed in paragraph [0057] the holes are not shown in the figures for sake of simplicity) in the second mass portion such that the plurality of second through openings and the second mass portion have a second total perimeter (note: a person would and is capable to measure and determine the values for this second total perimeter p2) in the plane such that to minimize and compensate offsets caused by radiometric effects (e.g. parasitic forces/torques) are reduced by modifying and changing the dimension of the mass portion (paragraphs [0010],[0026]-[0027],[0046]-[0048],[0051],[0057]).  (See, paragraphs [0042] to [0079]).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of adjusting and modifying the sizes and dimensions of the first through openings and/or the second through openings and/or the number of the first and second through openings as suggested by Kigure in paragraphs [0074], [0075], [0076], [0079],[0083], along with the modification of Lin and the teaching concept of Classen et al. such that offsets caused by radiometric effects are reduced by modifying and changing the dimension of the mass portion, to change the perimeter of the first through opening for the first total perimeter p1 and/or to change the perimeter of the second through openings for the second total perimeter p2 based on optimization and choice possibilities to satisfy the equation p1 x b1 = p2 x b2 where b1 (e.g. denoted as r1 in Figure 3A of Kigure) and b2 (e.g. denoted as r2 in Figure 3A of Kigure) are known and fixed parameters as indicated in paragraph [0065] of Kigure to improve sensitivity for detecting physical quantity, like acceleration, of the physical quantity detection element without departing from the scope of the invention.  (See, paragraphs [0074],[0075],[0076],[0079],[0083] of Kigure).
With regards to claim 15, Kigure further discloses a shape of the first mass portion 30a is different from a shape of the second mass portion 30b.  (See, paragraph [0088]; as observed in Figure 5).
With regards to claim 16, Kigure further discloses the pillar 14 is located offset from a central axis of the mobile mass 20.  (See, as observed in Figures 1,2).
With regards to claim 17, Kigure further discloses the mobile mass 20 has a uniform thickness.  (See, paragraph [0056]).
With regards to claim 18, Kigure further discloses the mobile mass 20 is made from a monolithic semiconductor body.  (See, paragraph [0056]).
With regards to claim 19, Kigure further discloses the monolithic semiconductor body is silicon.  (See, paragraph [0056]).
With regards to claim 20, Kigure further discloses the mobile mass 20 forms part of a Z-axis accelerometer.  (See, paragraphs [0049],[0050]).

Response to Amendment
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive.
Applicant argues the reference Kigure fails to mention evaluating the perimeter of the first proof mass portion, the second proof mass portion, the first through openings, and the second through openings; and why a person of ordinary skill in the art would consider adjusting the first through openings and the second through openings to satisfy the equation: p1 x b1 = p2 x b2.
First, Kigure does not teach and suggest evaluating the perimeter of the first proof mass portion, the second proof mass portion, the first through openings, and the second through openings.  However, as illustrated in Figure 1, a person can surely be able to measure and determine the first total perimeter p1 of the first proof mass portion 20a and the first through openings 26,27 by using a ruler or other measurement device to measure the outline or length and width of the first proof mass portion and the outline or length and width of the first through openings.  Also, a person surely be able to measure and determine the second total perimeter p2 of the second proof mass portion 20b and the second through openings 26 by using a ruler or other measurement device to measure the outline or length and width of the second proof mass portion and the outline or length and width of the second through openings.  Using a ruler or other measurement device to measure the boundary or length and width of an object is a technique that is widely and normally used to measure and determine the perimeter.  Hence, the total perimeter p1 would be the perimeter of the first proof mass plus the perimeters of the first through openings, and the total perimeter p2 would be the perimeter of the second proof mass and the perimeters of the second through openings.  At the same time, if the first total perimeter p1 and the second total perimeter p1 are parameters a person would like to obtain, using a ruler or other measurement device to measure the boundary or length and width of an object is a technique that is widely and normally used.  Just like the parameters r1,r2 as illustrated in Figure 3A, the distances from the center of the gravity would normally be measured by using a ruler or other measurement device to determine these distances.
Second, a person of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognize the advantages and desirability of adjusting and modifying the first through openings and the second through openings to satisfy the equation p1 x b1 = p2 x b2.  The parameters b1 and b2 (note: the parameters b1,b2 corresponds to the parameters r1,r2 in Figure 3A of Kigure, respectively) are measured and determined (paragraph [0065]).  The parameters p1 and p2 are measured and determined for the reasons as set forth above.  If the equation p1 x b1 = p2 x b2 is what a person would like to fulfill, the parameters b1 and b2 are fixed distances (as observed in Figure 3A) while the parameters p1 and p2 are variable perimeters such that the person has the ability to adjust and modify the shapes and size of the first and second through openings and/or the number of the first and second through openings as indicated in paragraphs [0074],[0079].  The perimeter of the first mass portion and the perimeter of the second mass portion are fixed measured perimeters while the perimeters of the first through holes and/or the second through holes are variable measured perimeters as disclosed in paragraphs [0074],[0079] of Kigure.  The first total perimeter p1 and the second total perimeter p2 can change due to the perimeters of the first and second through holes.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of adjusting and modifying the size, dimension and quantity of the first through openings and/or adjusting and modifying the size, dimension and quantity of the second through openings as suggested by Kigure in paragraphs [0074],[0079] to change the perimeter of the first through opening for the first total perimeter p1 and/or to change the perimeter of the second through openings for the second total perimeter p2 based on optimization and choice possibilities to meet the relationship of the equation p1 x b1 = p2 x b2 to improve sensitivity for detecting physical quantity, like acceleration, of the physical quantity detection element without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the physical quantity detection element, namely to detect acceleration.

Applicant’s arguments with respect to claims 1-20 filed April 26, 2022 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Reinmuth, Kiesel, Shiota, are related to z-axis accelerometer dealing with radiometric effects.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861